Citation Nr: 1427225	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  07-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits, exclusive of health care under 38 C.F.R. § Chapter 17.


REPRESENTATION

Appellant represented by:	John W. Tilford, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975, from December 1976 to December 1980, and from March 1988 to October 1988.  He was discharged in October 1988 under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2007.  A transcript of the hearing is of record.

The Veteran testified at a hearing before a Veterans Law Judge in August 2008, and at a hearing before the undersigned Veterans Law Judge in April 2014.  Transcripts of the hearings are of record. 

This matter was mostly recently before the Board in August 2012, when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran presented personal testimony at two hearings before two different BVA Veterans Law Judges (VLJs) concerning the issue presently before the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issue, the law also requires that the Board assign a third VLJ to decide that issue because a proceeding before the Board may be assigned either to an individual VLJ or to a panel of not less than three members of the Board.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  

Thus, because two VLJs have already conducted hearings, the Veteran has the option of having an additional hearing held before a third VLJ who will be assigned to the panel to decide his appeal.  

In a statement dated in May 2014, the Veteran's agent requested another hearing before a VLJ.  Therefore, he should be scheduled for one. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his agent, and ascertain the type of Board hearing he requests (i.e. Travel Board or Videoconference.)  

2.  Thereafter, schedule the Veteran for the requested hearing before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his agent.  

3.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



